DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: ¶ 40 of the published specification recites “Classifier 1 can a decision”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, with respect to independent claims 1, 8 and 15, the limitation “a potential confusion point”, under a broadest reasonable interpretation, is indefinite since the specification identifies that the point of confusion can be a point that causes confusion for the driver, i.e., ¶10 “confusion point . . . creating confusion for the driver”). 
However, as noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, an identification of what points are and are  not potentially confusing for any given driver relies upon an unknown and unknowable estimation, i.e., the mental state of any given driver, which is also variable between different drivers. 

In addition, claims 4-5, 11-12 and 17-18 are rejected under 112(b) for an additional reason. The limitation “ranking, by the one or more processors, the confusion score of the one or more vehicles” recited in claims 4, 11 and 18 is indefinite under a broadest reasonable limitation, only one vehicle receives a confusion score such that it is unclear how a ranking could be produced. For the purposes of examination, any selection of a single vehicle under the broadly defined metrics of a “confusion score” is sufficient to disclose the limitations of claim 4 since a ranking of 1 vehicle will automatically select the vehicle as it would have the lowest “confusion score”. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the limitation  “determining, by the one or more processors, based on a threshold, whether to provide a driver of the first vehicle with a visual clue to assist with navigating through the identified potential confusion point” is not sufficiently enabled by the specification. For example, specification indicates in ¶40:
“INC 112 can identify whether or not a visual clue suggestion is needed ( or likely to be needed) at time (t) based on Classifier 1:
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein, represents the captured details of the vehicle the driver is driving (i.e., Vl) at different moments in time during Vl' s navigation route; fu driver represents the captured details of the driver ofVl; f1 ..m live-s"" am represents the captured details of the current surrounding area through video feed; and f1 . .n current navigation rep resents the captured details of the current navigation suggestions and trip information. In various embodiments, Classifier 1 can generate a binary output at time (t) to identify whether the driver of Vl needs (or would benefit from) a visual clue at a particular point in time, in which a binary output can be one or more ones and/or one or more zeros. In various embodiments the output of 1 from the classifier would indicate a visual clue is required and an output of 0 would indicate no visual clue
is required by using a simple step function as the activation function for the classifier to the binary output of Classifier 1. For example, if a weighted output from the classifier is greater than 0.5, a step function can map the classifier to + 1, otherwise the step function outputs 0.” 
	However, “classifier 1” merely exemplifies that various factors can be used in the “visual clue classifier” function without providing any clues as to what equation is used or how the output of the function could result in an output between 0 and 1 or an output of 1 or 0. Other than “classifier 1” the specification merely states that any classifier known in the art could be used (¶ 40). Accordingly, one of ordinary skill in the art would not be able to make or use the claimed invention that is required to determine . . . based on a threshold, whether to provide a driver of the first vehicle with a visual clue, since the specification fails to provide sufficient guidance without resorting to undue experimentation as to how this determination based on a threshold is achieved. For example, although inputs are provided, the guidance in the specification amounts to a black box without providing guidance as to how the inputs are translated into outputs. 
To satisfy the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2161.01, III. 
“The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366.  See MPEP 2161.01, III. 

Similarly, Claim claims 3-5, 10-12, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the limitation “calculating . . . a confusion score for the one or more vehicles”, recited in claims 3, 10 and 17. Like classifier 1, classifier 2 merely exemplifies that various input factors can be used without providing any clues as to what equation is used or how the output of the function could result in an output “confusion score” (¶ 44 ““location of object and the image (I(O)), predicted speed of the vehicle (Speed), scale of the object (S), current viewing angle (0), vehicle visibility score (Vs), current location information (Loe), route navigation information (R).”) or how factors such as speed, scale, viewing angle, location and route navigation relate to a confusion score being low or high (i.e., as required in claim 4 “lowest confusion score”). For example, one of ordinary skill in the art would not know how to rank or provide a confusion score, i.e., would a vehicle speed of 50 MPH, a 30 degree viewing angle and an overcast visibility be ranked higher than inputs of a vehicle speed of 30 MPH, a 90 degree viewing angle and a nighttime visibility? In addition, various factors in Classifier 2 have no explanation, units of measure or objective standards to know what these factors represent. For example, “visibility score” does not appear elsewhere in the specification and the only other reference to visibility is “it is dark out (e.g., low visibility). It is unclear how the factor of low visibility would interrelate with other factors to provide any clear standards for a “confusion score for the one or more vehicles” or “ranking” or “lowest confusion score”. 


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20190056237 to White et al. (White)
With respect to claims 1, 8 and 15 White discloses a method for guiding a vehicle with visual clues, the method comprising: 
identifying, by one or more processors, details of an area around a first vehicle; 
(510, 520, FIG. 5; ¶5 “a captured image of the surrounding environment of the vehicle, the image having a field of view comprising at least part of a field of view of the driver. The method further includes identifying an object in the captured image”; ¶ 23 “identify objects within a field of view of the driver and analyze the identified objects in conjunction with the current position of the vehicle”; ¶70; 
identifying, by the one or more processors, a potential confusion point1 in a navigation route of the first vehicle; 
(¶¶19-20 “Navigation instructions provided by navigation applications and systems are sometimes difficult to follow . . . and some people are not adept at relating these simplified abstractions to actual geographic features . . . For example, some intersections, or street crossings at oblique angles, inadequate and/or unclear (because, for example, a junction or road name may not be visible to a driver)”) 
determining, by the one or more processors, based on a threshold, whether to provide a driver of the first vehicle with a visual clue2 to assist with navigating through the identified potential confusion point;
(¶25 “Guidance (or navigation instructions) generated by embodiments may be optionally used depending on a number of factors”; ¶53 “Based on the identified object and planned route for the vehicle, a navigation instruction may be generated for the driver”; ¶55 “instruction engine 340 is also adapted to determine whether and when to issue such navigation instructions to a driver of the vehicle. Thus, when it is determined appropriate, the instruction engine 340 provides generated navigation instructions to an output interface 345 of the satellite-based navigation system 310”; claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the 
responsive to determining to provide the visual clue, identifying, by the one or more processors, one or more visual clues from an area surrounding the first vehicle and outputting, by the one or more processors, the identified one or more visual clues to the driver.
(¶ 20 “navigation instructions may be generated based on the identified object, so as to provide an instruction which may be presented in a context of the driver's view or the circumstances of the environment surrounding the vehicle. Embodiments may therefore provide situational directions that account for one or more objects that may be visible to the driver [[i.e., visual clue]] of the vehicle. In this way, more natural instructions (e.g. common language and expressions) may be provided to a driver which, for instance, comprise cues accounting for an object in sight of the driver”; ¶ 22 “generate navigation instructions that include a current context of the route . . . provide additional assistance or clues to a driver of a vehicle based on objects which may be visible to the driver of the vehicle”; ¶26 “selecting an object (such as a vehicle or person) in the driver's view and generating a direction/instruction for the driver which refers or relates to the selected object”; ¶36 “output interface adapted to generate a visible or audible output signal for communicating the generated navigation instructions to the driver”; claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; claim 11 “generating an instruction including a reference to the visual property of the first vehicle”; ¶ 69 “If a bounding box is determined to be travelling along the route yet to be traveled by the driver, the situational navigator may provide an output to the instruction engine 340. Such an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"). 
With respect to claims 2, 9 and 16 White discloses identifying, by the one or more processors, one or more vehicles around the first vehicle; and 

(¶ 69 “If a bounding box is determined to be travelling along the route yet to be traveled by the driver, the situational navigator may provide an output to the instruction engine 340. Such an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"; ¶70 “Information about the identified object analyzed in conjunction with current location of the vehicle and a planned route of the vehicle for the purpose of determining in the identified object may be useful as a reference point/marker in guidance instructions for the vehicle”; claim 5 “determine a direction of movement of the first object based on the first and second images and to generate navigation instructions further based on the determined direction of movement of the first object”; claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”’; ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”; ¶68 “over several frames the direction of a bounding box may be tracked by assessing the route taken by the bounding box across a series of images” wherein the predetermined amount of time is known based on the number of frames and the frame rate). 

3 for the one or more vehicles.
(claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; claim 7 “navigation unit is adapted to determine a current location of the object based on: the current location of the vehicle; and a location and dimension of the object in the image” wherein the score can be a binary 1 or 0 (Spec. ¶ 44 “The confusion score can be a binary output comprising one or more ones and/or one or more zeros”), i.e., follow or do not follow, wherein a vehicle moving in the same direction as the own vehicle planned path is easier to follow than if the vehicle is not moving in the same direction as the own vehicle planned path, and includes factors used in the confusion score (Spec. ¶ 44) , i.e.,  location of the object and the image, current location, scale and navigation information (claims 6-7, ¶68 “object detection can be normalized to determine an average position and size for the bounding box”);  ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”; 

With respect to claims 4, and 11 White discloses ranking, by the one or more processors, the confusion score of the one or more vehicles; and 
selecting, by the one or more processors, a vehicle with the lowest confusion score for the driver of the first vehicle to follow.
for only one vehicle, the vehicle followed, is ranked first); ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”) 

	With respect to claims 5, and 12 White discloses identifying, by the one or more processors, one or more visual clues based on the selected vehicle's description.
(White, ¶69 “Such an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"; claim 11 “generating an instruction including a reference to the visual property of the first vehicle”)

With respect to claims 6, 13 and 19 White discloses wherein identifying one or more visual clues comprises: 
identifying, by the one or more processors, one or more unique aspects to disambiguate a second vehicle from other vehicles.

name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"; 

	With respect to claims 7, 14 and 19 White discloses wherein outputting one or more visual clues comprises instructing the driver of the first vehicle to follow the visual clues for a predetermined time or distance, wherein the one or more visual clues is the second vehicle.
(White, ¶ 38 “first object (such as a car for example) . . . navigation instructions may be generated for the driver which include an instruction instructing the driver to follow the first object”; ¶66 “If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”; ¶69 “an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead" wherein the predetermined distance is the distance from the current own vehicle position to the turn).

With respect to claim 18, White discloses 
program instructions to rank the confusion score of the one or more vehicles and select a vehicle with the lowest confusion score for the driver of the first vehicle to follow; and
(claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing 
program instructions to identify one or more visual clues based on the selected vehicle's description
(White, ¶69 “Such an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"; claim 11 “generating an instruction including a reference to the visual property of the first vehicle”). 

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20190179331 to Heo et al. (Heo)
With respect to claims 1-2, 6-9, 13-16 and 19-20, Heo discloses a method for guiding a vehicle with visual clues, the method comprising: 
identifying, by one or more processors, details of an area around a first vehicle; 
(s1004, s1005, FIG. 10)
4 in a navigation route of the first vehicle; 
(i.e., S1001, FIG. 10 “START TO GUIDE WHEN VEHICLE REACHES POINT WHERE ROUTE
GUIDANCE IS REQUIRED”; ¶¶ 303-305 “the point where the route guidance is required may include a n intersection i n which the road described above is required be changed. In some implementations,
the point where the route guidance is required may include all the points where route guidance is required, such as a point where the road should be changed at an intersection, a point where a U-turn should be made, a point where the vehicle should enter an alley, and the like”; ¶275 “area within a predetermined distance from an intersection where the road should be changed”)
determining, by the one or more processors, based on a threshold, whether to provide a driver of the first vehicle with a visual clue5 to assist with navigating through the identified potential confusion point;
(S1009, S1011,FIG. 1; ¶ 377 “the processor 870 may output the guidance information again based on at least one of whether the driver's request for re-output ( or a user command to ask again) is received, whether or not the driver looks at the object used in the guidance information, whether or not the operation of the vehicle satisfying the preset condition is performed”; ¶¶ 428-430 “determine whether visibility of the camera is higher than a reference value (S1509). Visibility of the camera may be expressed as a predetermined numerical value. Whether or not visibility of the camera is higher than the reference value may correspond to whether an external environment of the vehicle does not correspond to a specific condition. For example, the processor 870 may determine whether the external environment of the vehicle corresponds to the specific condition. For example, a state that the external environment corresponds to a specific condition may include a state where visibility of the camera is poor or not enough (e.g . , less than a reference visibility value), a dark state without ambient light in which ambient brightness is less than predetermined brightness, a rainy state, a snowy state, and the like . . . When visibility of the camera is sufficient ( e.g., equal to or greater than the reference value or when the external 
 (i.e., S1001, FIG. 10 “START TO GUIDE WHEN VEHICLE REACHES POINT WHERE ROUTE
GUIDANCE IS REQUIRED”; ¶¶ 303-305 “the point where the route guidance is required may include an intersection in which the road described above is required be changed. In some implementations, the point where the route guidance is required may include all the points where route guidance is required, such as a point where the road should be changed at an intersection, a point where a U-turn should be made, a point where the vehicle should enter an alley, and the like”; ¶275 “area within a predetermined distance from an intersection where the road should be changed”)
responsive to determining to provide the visual clue, identifying, by the one or more processors, one or more visual clues from an area surrounding the first vehicle; and 
(¶421 “the processor 870 may analyze characteristics of the other vehicle included in the user command and the operation of the vehicle (S1505). The characteristics of the other vehicle may include, for example, a vehicle type, a model name, a color, a number, a position, a motion, and the like”)
outputting, by the one or more processors, the identified one or more visual clues to the driver.
(FIG. 12, 1220 “please follow “white vehicle” which is turning right”, shown below): 

    PNG
    media_image2.png
    348
    361
    media_image2.png
    Greyscale


With respect to claims 2, 9 and 16, Heo discloses identifying, by the one or more processors, one or more vehicles around the first vehicle; and determining, by the one or more processors, a portion of a navigation route for the one or more vehicles around the first vehicle for a predetermined amount of time.
(¶320-322 “the other vehicle may be another vehicle which is due to enter the same road as that of the present vehicle. The processor 870 may communicate with the other vehicle through the communication unit 8 1 0 and determine whether or not the vehicle may be used as a reference of guidance based on route information of the other vehicle received from the other vehicle; ¶ 364 “The processor 870 may receive route information set in the other vehicle from the other vehicle. In some implementations, the processor 870 may compare the route information set in the other vehicle with the route information preset in the current vehicle and determine whether the roads to be entered at the intersection are the same.”). 

With respect to claims 6, 13 and 19, Heo discloses identifying, by the one or more processors, one or more visual clues based on the selected vehicle's description (¶ 321 “When the other vehicle that may be used as guidance exists, the processor 870 may analyze features of the other vehicle (S1 0 09). For example, the characteristics of the other vehicle may include a vehicle type, a model name, a color, a number, a location, a movement, and the like”)

With respect to claims 7, 14 and 20, Heo discloses wherein outputting one or more visual clues comprises instructing the driver of the first vehicle to follow the visual clues for a predetermined time or distance, wherein the one or more visual clues is the second vehicle (s1010, s1014 “CONTINUOUSLY GUIDE UNTIL VEHICLE PASSES THROUGH CORRESPONDING POINT”, finish guiding, FIG. 10, wherein the distance from start of guidance to corresponding point is predetermined and known, i.e., ¶285 – 286 “predetermined distance . . . guidance information . . . enters an area within the predetermined distance from the intersection”)

CITATION OF PRIOR ART

As to claim 1, Stein teaches a navigation instructions system for generating navigation instructions for a driver of a vehicle, the system comprising (abstract):
an input interface adapted to receive (¶ 23 and Fig. 1): 
a current location of the vehicle (¶ 22, 44-45); 
a route for the vehicle from the current location to a target destination (¶ 44-46); and 
a captured image of the surrounding environment of the vehicle, the image having a field of view comprising at least part of a field of view of the driver (¶ 28, 32, 40);
an object identification unit adapted to identify an object in the captured image (¶ 46-48); and 
a navigation unit adapted to generate navigation instructions for the driver based on the current location of the vehicle, the route for the vehicle and the object identified in the captured image (¶ 46-48)
As to claim 2, Stein teaches wherein the object comprises a first vehicle, and wherein the generate navigation instructions for the driver include an instruction relating to the first vehicle (¶ 46-47, 69).
As to claim 3, Stein teaches wherein the object identification unit is adapted to determine a visual property of the first vehicle, and wherein the navigation instructions generated by navigation unit include a reference to the visual property of the first vehicle (¶ 46-47, 49, 69).
As to claim 4, Stein teaches further comprising an output interface adapted to generate a visible or audible output signal for communicating the generated navigation instructions to the driver (¶ 31, 69, 75 and Fig. 3).
As to claim 5, Stein teaches wherein the input interface is adapted to receive first and second images of the surrounding environment of the vehicle at first and second different times, respectively, wherein the object identification unit is adapted to identify a first object that is present in both the first and second images, and wherein the navigation unit is adapted to determine a direction of movement of the first object based on the first and second images and to generate navigation instructions further based on the determined direction of movement of the first object (¶ 51-69).
As to claim 6, Stein teaches wherein the navigation unit is adapted to determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object (¶ 51-69).
As to claim 7, Stein teaches wherein the navigation unit is adapted to determine a current location of the object based on: the current location of the vehicle; and a location and dimension of the object in the image, and to generate navigation instructions for the driver further based on the current location of the object (¶ 44-48, 69).
As to claim 8, Stein teaches further comprising: a global positioning system adapted to determine a current location of the vehicle; a routing unit adapted to determining a route for the vehicle from the current location to a target destination; and an imaging capture unit adapted to capture an image of the surrounding environment of the vehicle, the image having a field of view comprising at least part of a field of view of the driver (¶ 22, 28, 32, 44-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition is provided for “potential confusion point”. Examples in the specification include: a point where there are multiple potential paths to take (i.e., ¶10 “the highway has a four way fork (three highway splits and one off-ramp exit) coming up in a few miles and there are several surrounding surface streets surrounding the highway”); 
        2 No limiting definition is provided for “visual clue”. Examples in the specification include: “instructing the driver to follow the red car in front of the driver” (¶ 9); 
        3 No limiting definition is provided for “confusion score” although the specification indicates it relates to how easy a vehicle is for the driver to follow in view of factors such as location, speed, scale, viewing angle, visibility, own vehicle speed, and route navigation information” and could be a 1 or 0 (¶ 44). 
        4 No limiting definition is provided for “potential confusion point”. Examples in the specification include: a point where there are multiple potential paths to take (i.e., ¶10 “the highway has a four way fork (three highway splits and one off-ramp exit) coming up in a few miles and there are several surrounding surface streets surrounding the highway”); 
        5 No limiting definition is provided for “visual clue”. Examples in the specification include: “instructing the driver to follow the red car in front of the driver” (¶ 9);